UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from November 13, 2007 to December 12, 2007 Commission File Number of issuing entity: 333-131400-03 Greenwich Capital Commercial Funding Corp. Commercial Mortgage Trust 2007-GG11 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-131400 Greenwich Capital Commercial Funding Corp. (Exact name of depositor as specified in its charter) Goldman Sachs Mortgage Company and Greenwich Capital Financial Products, Inc. (Exact name of sponsor as specified in its charter) New York (State or other jurisdiction of incorporation or organization of the issuing entity) 30-0417822 61-1529079 35-6775021 (I.R.S. Employer Identification No.) c/o LaSalle Bank National Association 135 South LaSalle Street Chicago, Illinois 60603 (Address of principal executive offices of the issuing entity) (Zip Code) 312-904-7323 (Telephone number, including area code) N/A (Former name, former address, if changed since last report) Registered/reporting pursuant to (check one) Name of exchange Title of class Section 12 (b) Section 12 (g) Section 15 (d) (If Section 12(b)) Classes A-1, A-2, A-3, A-AB, A-4, A-1-A, A-M, A-J, B, C, D, E and F o o x o Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o SEC 2503 (03-05) Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. PART I - DISTRIBUTION INFORMATION Item 1. Distribution and Pool Performance Information. The monthly distribution report for the period referenced above for the holders ofGreenwich Capital Commercial Funding Corp. Commercial Mortgage Trust, Commercial Mortgage Pass-Through Certificates, Series 2007-GG11is attached as Exhibit 99.1. PART II - OTHER INFORMATION Item 2. Legal Proceedings. None. Item 3. Sales of Securities and Use of Proceeds. None. Item 4. Defaults Upon Senior Securities. Contained within Item 1, if any. Item 5. Submission of Matters to a Vote of Security Holders. None. Item 6. Significant Obligors of Pool Assets. No updates to report. Item 7. Significant Enhancement Provider Information. None. Item 8. Other Information. None. Item 9. Exhibits. (a) 99.1 Monthly distribution report pursuant to Section 4.02 of thePooling and Servicing Agreementfor the period referenced above. The date and time stamp for the attached monthly distribution report is 12-Dec-2007 - 11:22. SIGNATURES* Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Greenwich Capital Commercial Funding Corp., as depositor Date: December 20, 2007 /s/ Andrew B. Snow Name: Andrew B. Snow Title: Senior Vice President
